             Case 2:21-cv-00466-JCM-DJA Document 14
                                                 11 Filed 04/16/21
                                                          04/15/21 Page 1 of 3
                                                                             4




 1    JENNIFER BERGH
      Nevada Bar No. 14480
 2    QUILLING SELANDER LOWNDS
      WINSLETT & MOSER, P.C.
 3
      2001 Bryan Street, Suite 1800
 4    Dallas, Texas 75201
      Telephone: (214) 560-5460
 5    Facsimile: (214) 871-2111
      jbergh@qslwm.com
 6    Counsel for Trans Union LLC
 7    **Designated Attorney for Personal Service**
 8    Trevor Waite, Esq.
      Nevada Bar No.: 13779
 9    6605 Grand Montecito Parkway, Suite 200
      Las Vegas, Nevada 89149
10
                              IN THE UNITED STATES DISTRICT COURT
11

12                                    FOR THE DISTRICT OF NEVADA

13   SADE GREENE,                                       Case No. 2:21-cv-00466-JCM-DJA
                         Plaintiff,
14                                                      JOINT MOTION AND ORDER
     v.                                                 EXTENDING DEFENDANT TRANS
15                                                      UNION LLC’S TIME TO FILE
     EQUIFAX INFORMATION SERVICES,
                                                        ANSWER OR OTHERWISE RESPOND
16   LLC, TRANS UNION, LLC, EXPERIAN
                                                        TO PLAINTIFF’S COMPLAINT
     INFORMATION SOLUTIONS, INC., SELF
17   FINANCIAL, INC., d/b/a LEAD BANK,                  (FIRST REQUEST)
     DOMINION ENERGY, INC., ATLANTIC
18   CAPITAL BANK, N.A., and ACCEPTANCE
19   NOW,
                               Defendants.
20

21               Plaintiff Sade Greene (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”),

22    by and through their respective counsel, file this Joint Motion Extending Defendant Trans

23    Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

24               1.   On March 23, 2021, Plaintiff filed her Complaint. The current deadline for Trans

25    Union to answer or otherwise respond to Plaintiff’s Complaint is April 15, 2021.

26               2.   On April 15, 2021, counsel for Trans Union communicated with Plaintiff’s

27    counsel via email regarding an extension within which to file a response to the Complaint, and

28    Plaintiff’s counsel agreed to the extension.

                                                                                                         1
     4884193.1
             Case 2:21-cv-00466-JCM-DJA Document 14
                                                 11 Filed 04/16/21
                                                          04/15/21 Page 2 of 3
                                                                             4




 1               3.   The parties are actively discussing a potential early resolution of this case, and the

 2    parties believe an extension of this nature may save waste of the parties’ time and expense. The

 3    additional time will allow Plaintiff and Trans Union time to fully explore such early settlement

 4    discussions.    Moreover, Trans Union’s counsel will need additional time to review the

 5    documents and respond to the allegations in Plaintiff’s Complaint. This Joint Motion is made

 6    in good faith and not for the purposes of delay.

 7               4.   Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 8    otherwise respond to Plaintiff’s Complaint up to and including May 17, 2021. This is the first

 9    motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

10    Dated this 15th day of April 2021.

11                                                   QUILLING SELANDER LOWNDS
                                                     WINSLETT & MOSER, P.C.
12

13                                                   /s/ Jennifer Bergh
14                                                   Jennifer Bergh
                                                     Nevada Bar No. 14480
15                                                   2001 Bryan Street, Suite 1800
                                                     Dallas, Texas 75201
16                                                   (214) 560-5460
                                                     (214) 871-2111 Fax
17                                                   jbergh@qslwm.com
18                                                   Counsel for Trans Union LLC

19
                                                     CONTEMPORARY LEGAL SOLUTIONS
20

21
                                                     /s/ Robert M. Tzall
22                                                   Robert M. Tzall
                                                     office@contemporarylegalsolutions.com
23                                                   2551 N Green Valley Parkway, Bldg C, Suite 303
                                                     Henderson, NV 89014
24
                                                     (702) 666-0233
25                                                   Counsel for Plaintiff

26

27

28

                                                                                                               2
     4884193.1
             Case 2:21-cv-00466-JCM-DJA Document 14
                                                 11 Filed 04/16/21
                                                          04/15/21 Page 3 of 3
                                                                             4




 1                                               ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3    otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

 4
      Dated this ______
                    16thday
                         dayofof______________________
                                 April                 2021.
 5

 6

 7                                               UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     4884193.1
